Citation Nr: 9914583	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-29 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependent's Educational Assistance under 
Chapter 35 benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had verified active service from February 1946 to 
March 1947.  The veteran also had 2 years, 6 month, and 27 
days of prior service.

This appeal arises from an August 1997 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to service connection for the cause 
of the veteran's death and eligibility to Dependent's 
Educational Assistance under Chapter 35 benefits. 

On appellate review in September 1998, the Board of Veterans' 
Appeals (Board) remanded the case for additional development.  
At the outset, the Board notes that in the 1998 remand, the 
Board mistakenly noted that the appellant, the widow of the 
veteran, maintained that she was entitled to receive 
Dependency and Indemnity Compensation benefits because the 
cause of the veteran's death was related to his service-
connected back disability.  In this regard, the Board notes 
that prior to the veteran's death, service connection for 
injury or disability was not in effect.  It is also noted 
that a remand is not a final decision.  VA law states a 
remand is the nature of a preliminary order and does not 
constitute a final decision of the Board.  
38 C.F.R. § 20.1100(b) (1998).  Thus, the Board notes that 
it's prior misstatement is harmless error and nonprejudicial.  
In this case, the appellant's due process and appellate 
rights have not been violated.  Accordingly, no additional 
action in this regard is warranted.

In the 1998 remand, the Board also noted that the Certificate 
of Death shows that the veteran died on July [redacted], 1988 
due respiratory failure due to widely metastatic adenocarcinoma 
due to probable lung primary.  Gangrene of the lower 
extremities also contributed to the veteran's death.  The 
Board then pointed out that the certificate of death also 
shows that the veteran died at the VA Lakeside Medical Center 
and that an autopsy was performed.  The aforementioned 
medical reports, however, were not of record.  

Thereafter, the Board stated that the duty to assist included 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  38 U.S.C.A. § 5103(a) (West 1991); See Robinette v. 
Brown, 8 Vet. App. 69 (1995) (The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court) held that while the claim was not 
well grounded, the Secretary had imposed upon himself a 
further duty to advise the appellant of what additional 
evidence was necessary to complete the application for the 
benefit sought under 38 U.S.C.A. § 5103(a).  

The Board recalled where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  Records in the possession of the VA are deemed 
to be constructively of record.  Therefore, those records 
must be obtained. 

Finally, the Board pointed out that since the education 
benefits issue is "inextricably intertwined" with the claim 
of service connection for the veteran's cause of death, 
determination of that issue must be also be deferred.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

After considering the foregoing, the Board concluded that in 
order to fully assist the appellant in the development of her 
case and extend every equitable consideration, a remand was 
warranted.  The Board directed the RO to afford the appellant 
the opportunity to submit any additional evidence pertaining 
to her claim; to ask the appellant to identify any physicians 
and medical facilities from which the veteran was treated or 
evaluated for his probable lung primary and for carcinoma of 
any type subsequent to service; and, after any necessary 
authorization was obtained, to obtain copies of pertinent 
medical records, VA or private, inpatient or outpatient, 
particularly, reports from the VA Lakeside Medical Center to 
include the autopsy report and any additional medical reports 
from the West Suburban Hospital Medical Center.  Thereafter, 
the Board directed the RO to readjudicate the appellant's 
claim on appeal.

Subsequent to 1998, review of the record shows that by a 
September 1998 letter, the RO provided the appellant with the 
opportunity to submit additional evidence and asked her to 
furnish the names and addresses of medical facilities and 
physicians from which the veteran received treatment prior to 
his death.  In November 1998, the RO again provided the 
appellant with an opportunity to submit additional evidence 
and also requested the submission of additional evidence from 
West Suburban Hospital Medical Center.  Subsequent to 1998, 
the appellant submitted various statements and the RO 
obtained medical reports from West Suburban Hospital Medical 
Center.  Nevertheless, the record does not contain medical 
reports from the VA Lakeside Medical Center.  The record also 
fails to document whether attempts to obtain these reports 
were made.  In view of the foregoing, the Board must 
regretfully remand the case for additional development.  

As noted above, where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Additionally, in Stegall v. West, 11 Vet. App. 268 (1998), 
the Court held that where the RO fails to comply with 
directions in a prior remand order, the matter must be 
remanded again for additional development.  The appellant has 
the right to VA compliance with the terms and conditions set 
forth in remand orders from the Board.  Id.

In consideration of the foregoing, the Board regretfully 
finds that this case must again be remanded in order to 
ensure that the appellant has been afforded all appropriate 
assistance as mandated by law in the development of her 
claim.  This case is REMANDED for the following:

1.  The appellant should be afforded the 
opportunity to submit any additional 
evidence pertaining to her claim. 

2.  After any further necessary 
information and authorization are 
obtained from the appellant, the RO 
should obtain copies of pertinent medical 
records from the VA Lakeside Medical 
Center to include the autopsy report.  
Any records obtained should be 
incorporated into the claims folder.  If 
no records are available, documentation 
attesting to such should be placed in the 
claims folder.

3.  Thereafter, the RO should review the 
claims file to ensure that the requested 
development has been completed in full.  
If not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO should then review the 
appellant's claim and address the issue 
of entitlement to service connection for 
the cause of the veteran's death and 
entitlement to Dependents' Educational 
Assistance under Chapter 35 of the Unites 
States Code.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the appellant's claim 
remains in a denied status, she and her 
representative should be provided with a 
supplemental statement of the case, which 
includes any additional pertinent law and 
regulations, including those referable to 
Chapter 35 benefits, and a full 
discussion of action taken on the claim, 
consistent with the Court's instruction 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the appellant until she is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 

development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


 


